748 N.W.2d 886 (2008)
Darryl HALL, Plaintiff-Appellee,
v.
DETROIT FORMING, INC., Defendant-Appellant.
Docket No. 135686.
Supreme Court of Michigan.
May 30, 2008.
On order of the Court, the application for leave to appeal the January 8, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., concurs in part and dissents in part and states as follows:
With regard to the `failure to promote' claim, I would reverse the judgment of the Court of Appeals and reinstate the trial court's order granting defendant's motion for summary disposition for the reasons stated in part II of the Court of Appeals dissenting opinion. I would affirm the *887 judgment of the Court of Appeals on the `hostile environment' claim.